OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSXIN




Bournable Walter Cousitm,   Jr.,   Secretary
Taxes Board of PharMay
gll Inxuranoe Building
Dlllas,  Texas

Dear 32r2




            "There are qbany persona registered   under the
     lawa’of    Neu i.%exlco uhd have applied to Texas for
     reaiprocitg,     and, sin00 the Meu Mexico lava regulat-
     ing the practice      of pharmacy do not have the same
Konorable    Walter   C0~8ln8,    Jr.,   pago 2


      prerequisites     as the laws of Texas, and sines some
      OS the persons lloenaetl       In the State of Eew Hex100
      studied    la *oram sohools      or sorved approntloe-
      ships   under licensed     pbarmaolsts    and later took
      the examination      and were admitted as lloensed
      pharmacists    in the State of New Mexloo; and others
      took their    pharsaoeutloal     ldwatlon    by oorrespond-
      enoe or exteasion York, ve would like to know if
      under Seation 9 of Artiale        4542-a, Revised   Civil
      Statutes of Texas, this Roar6 hss the right           to gra&
      reolprooltg,     slnoe our law etates:
              “‘Provided    that the State Board of Pharaaoy
      may, in its dlsorrtlon,          upon the psymat      of Twenty-
      five ($25.00)      Dollars,     grant a lloease    to praotloo
      phusmcy      to persons who furnish       prool that t&y
      have been registered as suoh In lotse other State
      or Territory, en6 that they are of gtmd mqral ohar-
      aoter.      Prwlded     that such other Beard in its
      examination      requires    the sam geaeml       degree of
      fltuess    required     by this State and grants the same
      reoiprooal     privileges      to pharmolsts     of this State.’
               *In term tthe same general degree of fitness’,
      set    forth above, what is meant by *semi@germral de-
      gree   of lltness~?
             I . . . . (1

              SInoe the Legislature      in 1943 amended the st8tutes
regulating     the praotlce    OS pharmsoy in Texas, it 1s msde a-
tiroly olear by Seetlon 9 that every person desiring                  to prao-
tloe pharmacy in the State of Teus             shall be required to pass
the eudaation        g%ven by the State Board of Phcmsay.                This
SeatIon of the Aot sets forth in speoitle               detsll    thb aaeoemsarg
qualificationa      of a&xapplioant    for such eumluatlon.            These re-
quirements     ares (1) that the l     pplloant      has obtained     the age
of 21 yeara;       (2) i5 of good sioral oharacteri            (3) 18 a oltl-
aea of the United States;          (4) is a graduate        OS a first     olass
hlgb school or hss a prellrlnary           stluaatlaa    equlvaleat     thereto
that vould pertit      matrloulatlon     In the University         of Texas; and
(5)   that he has attended      and graduated       from a reputable       sohool
or college     of’ pharmacy which meets vlth the requlremeuts               of   the
xonoreble     Walter      Couslas,   Jr.,    pege 3



BMrd.       In additionto this,     he shell heve he6 one yeer of
practual experlenoe      la a retail     phermsoy under the direct
supsrvlaion   of l registered     phemeolst.        A reputable   or rroog-
nlzed sohool or college       of pherasoy is defined es oas uhos4
course of lastruotlon      shell be the equivalent        of’ not lses than
four terms   bf eight maths      eaoh, all of which shell be’epproved
by the keld.     The statute     further   outlluss    the o~urses of
study which sbll     be awered bJ the aemlnatlaa.

              Tluwo Is e spsolfla           prwlsloa   la this   Seotioa   of t’he
Aot hovevtr glvlag the Board the disoretloa    to great a lloease
to praotioe pheraeoy to e person who ?uraIshss    pmr uMefeo-
tory to the Board that   he has beea reglster~d li~s.PrPe other
state or territory.    This dlsarutioa of the Boer&hovever      Is
oondltloaed   with the raquireaent,     first,, thet the 8pplieeat
sbell be of good aorel ohareoter       ead; seao+d, tht      the Boerd
shell require    OS the appllcent   the seas gsaeral dogme of rit-
ness that is rsqulrsd    of enlpplloent        to taks tits we8.lastlon
In this State.
               Oae of ths obvious purposes of the emsaded lev ls
to raise     the steaderds      of the professloa in this Stat..          Ia
carrying     out the purposes      mid objects or the &v It seem
oleu    that    it  vould be the duty of the Bomd to asesurs the
quellflaatloas       or ea eppllseat     rogIstorrU    ~eaother State by
the seas generel steaderds          that  ere applied     to these deslrlag
to take the sxeaIaetloa          Ia this Stek.       It is our oplaioa,
therefore,      thet the olsuse,      "the sama general     degree OS flt-
ness" used in the Aot, mans just that.                Out-of-8tats   lloeasees
la order to qusllfy         la Texas must mesure       up tq all tha stead-
srds thet ere lsrposed upon all other appliaent~               Sor exeal.ae-
tloa to preotloa        pbermeay in Texas.       Of oourse,    there is the
other requIrerent        that the lppliaeat      aunt be liaenssd    by l
State reolprooetlag         vith Tsxes l.a this regerd.